On order of the Court, the motion to expedite is GRANTED. The application for leave to appeal the August 22, 2018 order of the Court of Appeals is considered. In light of the Legislature's enactment of the Michigan One Fair Wage proposal under Const. 1963, art. 2, § 9, see 2018 IL 4, we DIRECT the parties to file supplemental briefs, within 28 days of the date of this order, addressing whether the plaintiff's application for leave to appeal presents a justiciable issue. The parties shall specifically address: (1) whether the plaintiff's complaint for mandamus is moot, see Gildemeister v. Lindsay , 212 Mich. 299, 180 N.W. 633 (1920) ; and (2) in any event, whether the plaintiff, as a ballot question committee under the Michigan Campaign Finance Act, MCL 169.201 et seq ., has standing to challenge the constitutionality of a law enacted by the Legislature under Const. 1963, art. 2, § 9.
The application for leave to appeal remains pending.